Title: To James Madison from David Humphreys, 17 March 1801 (Abstract)
From: Humphreys, David
To: Madison, James


17 March 1801, Madrid. No. 267. Encloses copies of remonstrances to Spanish government on behalf of American merchants who sold Spanish government commodities, expecting to be paid in specie, and instead were paid in depreciated paper money; also encloses Spanish replies. All communication with Lisbon has been interrupted, so funds to operate his office must come through a Dutch bank. The joint French-Spanish expedition against Portugal has not been launched. “If the war shall be undertaken in earnest, the conquest of Portugal seems almost certain.” In the circumstances he predicts the Portuguese will meet all conditions that French and Spanish demand except reduced foreign garrisons. Postscripts dated 20 and 21 Mar. tell of political arrests of former prime minister Urquijo and others.
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC 7 pp. Enclosures 7 pp., partly in Spanish; docketed by Wagner.


